          Case 2:13-cv-00042-ABJ Document 185 Filed 10/18/19 Page 1 of 1


                                                                                F\LED
                                                                         U.S. DiSTRICTCOURi
                                                                        01ST,^?CTGF Wvn''v;-'
                      IN THE UNITED STATES DISTRICT CO|^T
                          FOR THE DISTRICT OF WYOMING^''''
                                                                     iVtARGAHtl b'w/li-.u-.j ..
                                                                            CHEYENNE

WILDEARTH GUARDIANS and SIERRA
CLUB,

                             Petitioners,

                               vs.                         Case No: 13-CV-42-ABJ

UNITED STATES BUREAU OF LAND
MANAGEMENT,

                             Respondent,

and


STATE OF WYOMING, et al.

                        Respondent-Intervenors.




                                     AMENDED JUDGMENT



      The Court has entered hs Order Following Status Conference and Setting Deadlines. ECF

No. 184. Petitioners do not wish to seek leave to amend their Complaint. 12-CV-85, ECF No.

247. It is hereby ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor

of Petitioners.




      Dated this   / Y day of October, 2019.




                                                      Alan B. Johnson
                                                      United States District Judge
